Citation Nr: 0523634	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-15 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for a healed laceration 
of the right hand.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from May 1969 to 
May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Pittsburgh, Pennsylvania.                  

The issue of an initial evaluation in excess of 20 percent 
for peripheral neuropathy of the 4th and 5th fingers of the 
right hand is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


FINDING OF FACT

The appellant's service-connected healed laceration of the 
right hand is well healed; it is not poorly nourished, 
tender, painful, unstable, deep, or productive of any 
functional limitation; the scar measures 3.5 inches.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the appellant's 
service-connected healed laceration of the right hand have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7805 (2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in March 2002, prior to the initial rating 
decision with regard to the issue on appeal, in which the 
appellant was notified of the VCAA, the types of evidence he 
needed to submit, and the development the VA would undertake.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
letter specifically informed the appellant what was needed 
from him and what VA would obtain on his behalf.  Id.  For 
example, the letter told him that VA would help obtain 
medical records, both VA and private.  The appellant was 
informed that he was responsible for providing sufficient 
information to VA so records could be requested.  In regard 
to VA medical records, the appellant was informed that he 
only needed to provide the name and address of the VA medical 
center and the dates of treatment.  In addition, the Board 
observes that the May 2005 supplemental statement of the case 
provided the appellant with the text of the relevant potions 
of the VCAA, as well as the implementing regulations.  The 
Board further notes that there is no indication that there is 
additional evidence that has not been obtained and that would 
be pertinent to the present claim.  The appellant has been 
notified of the applicable laws and regulations pertinent to 
his increased rating claim.  Moreover, the appellant has been 
afforded the opportunity to present evidence and argument in 
support of the claim, including at a videoconference hearing 
before the Board.  Id.  Thus, VA's duty to notify has been 
fulfilled.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in May 2002 and January 2005, the 
appellant underwent VA examinations which were pertinent to 
his increased rating claim.  The Board further observes that 
in this case, there is no outstanding evidence to be 
obtained, either by VA or the appellant.  Consequently, given 
the standard of the new regulations, the Board finds that VA 
did not have a duty to assist that was unmet.  The Board also 
finds, in light of the above, that the facts relevant to this 
appeal have been fully developed and there is no further 
action to be undertaken to comply with the provisions of the 
regulations implementing the VCAA.  Therefore, the appellant 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

II.  Factual Background

In March 1972, the appellant underwent a VA examination.  At 
that time, he stated that during service, his right hand was 
injured when the engine of a vehicle he was servicing fell 
off its support and upon his right hand.  The examining 
physician stated that the appellant's right hand recovered 
well and that the appellant regained motion in his fingers.  
The examiner indicated that the appellant was right-handed 
and that the only current trouble he was having was stiffness 
in the hand and occasional pain in the wrist.  According to 
the examiner, the appellant was a mechanic and was using his 
right hand without handicap.  The numbness that was initially 
present in the appellant's hand had disappeared, and the 
appellant had no difficulty with the hand grip.  Upon 
physical examination, the appellant had a scar on the palm of 
his right hand which was approximately at the radial border 
of the hypothenar eminence.  The scar measured three and a 
half inches in length.  The scar was slightly keloidal, but 
not tender and not adherent to underlying tendons.  The 
little finger stood in position of 15 degrees abduction from 
which position the appellant could not bring (adduct) it 
towards the other fingers.  All fingers had full extension 
and full flexion.  The hand grip was normal, and the 
participation of the ring and little fingers was normal.  The 
right wrist was not enlarged, swollen, or tender and had full 
range of motion.  An x-ray of the appellant's right hand was 
reported to show no fracture, dislocation, or other 
abnormality.  Following the physical examination and a review 
of the appellant's x-ray, the examiner diagnosed the 
appellant with a healed laceration of the right hand, without 
a showing of functional impairment.    

By a rating action, dated in April 1972, the RO granted the 
appellant's claim of entitlement to service connection for a 
healed laceration of the right hand.  At that time, the RO 
assigned a zero percent disability rating under Diagnostic 
Code 7805, effective from May 18, 1971, for the appellant's 
service-connected healed laceration of the right hand.  

A VA examination was conducted in May 1994.  At that time, 
the appellant stated that he had numbness over the tip of the 
index finger and that with cold weather, the area turned 
somewhat blue.  Upon physical examination of the right hand, 
there was no gross physical deformity or malalignment.  There 
was no loss of muscle power and no loss of motion.  There was 
no thenar or hyperthenar atrophy.  Hypesthesia of the entire 
flexor surface of the palm and fingers was noted.  
Circulation was intact, and there was no problem with nail 
growth.  The diagnosis was healed laceration of the right 
palm.

In May 1994, the appellant underwent another VA examination.  
At that time, the examiner stated that the appellant was 
complaining of numbness and parasthesias in the right hand, 
with decreased coordination mostly noted in the indexed 
finger.  Upon physical examination, it was reported that the 
appellant had a scar which measured approximately two inches 
long and extended from the webbed space between the 4th and 
5th finger parallel "to the 5th ray."    

In April 2002, the appellant submitted lay statements from 
his mother and brother in support of his contention that the 
current rating for his service-connected healed laceration of 
the right hand was not high enough in light of the disability 
that it caused.  According to the lay statements from the 
appellant's mother and brother, the appellant had poor 
circulation and motion in his right hand, and his right hand 
would turn white in cold weather.   

In May 2002, the appellant underwent a VA examination.  At 
that time, in regard to the appellant's right hand 
laceration, the appellant stated that he had some numbness in 
the right index finger from time to time.  The appellant 
indicated that when the temperature got below 50 degrees, the 
tip of the right finger seemed to turn white temporarily 
until he warmed up.  According to the appellant, at times, 
the sensation was slightly impaired, and occasionally, he 
lost some feeling in the right index finger after writing for 
a period of time.  Upon physical examination, the right hand 
laceration measured approximately two inches.  It was 
nontender to palpation, and there was no ulceration or 
breakdown of the skin.  There was no elevation or depression 
of the scar.  There was no inflammation or edema of the scar 
area.  The color of the scar was slightly lighter than the 
surrounding area.  There was no disfigurement, and there was 
no significant limitation of function by the scar.  The 
impression was residuals of laceration, with a two-inch scar 
on the palm of the right hand which was nontender to 
palpation.  There was no significant limitation of motion.  
In addition, at the time of the appellant's May 2002 VA 
examination, the appellant had x-rays taken of his right 
hand.  The x-rays were interpreted as showing no evidence of 
fracture, dislocation, or bony destruction.  The overlying 
soft tissues were unremarkable.  The impression was negative 
right hand examination.     

In January 2003, the appellant testified at a videoconference 
hearing before the Board.  At that time, the appellant stated 
that he had numbness in his right hand and fingers due to the 
service-connected healed laceration of the right hand.  In 
response to the question as to whether the appellant's scar 
would hurt if he pressed on the area of the scar, the 
appellant responded "no."  He noted that he had limitations 
with grasping items with his right hand.  According to the 
appellant, he was working as a janitor at a local elementary 
school.  The appellant reported that due to his right hand 
scar, if he was holding a mop or another item, he would have 
to concentrate on holding onto the mop.  He also testified 
that he could not straighten his little finger of his right 
hand due to the right hand scar.  

A VA examination was conducted in January 2005.  At that 
time, the appellant stated that repetitive action caused some 
discomfort in the right hand.  The appellant indicated that 
at night, he had some numbness in the 4th and 5th fingers.  
According to the appellant, cold weather affected the tips of 
the fingers, especially the 4th and 5th fingers.  He noted 
that periodically, he dropped things.  The examiner reported 
that the appellant had worked as a janitor for the last 20 
years and had not missed any work because of his residual 
hand laceration and scar.  

Upon physical examination, the examiner noted that the 
appellant's scar was three inches in length and linear in the 
palm of the right hand.  There was no pain in the scar area.  
The skin around the scar was slightly rough and slightly 
irregular; it was not shiny or scaly.  The scar was stable.  
There was slight elevation of the scar on palpation.  There 
was no adherence to underlying tissue.  There was no 
inflammation or edema noted.  The color of the scar was the 
same as the surrounding skin.  There were no ulcers or 
breakdown of the skin on the right hand, and there was no 
disfigurement.  The right hand grip seemed to be slightly 
less than the left hand.  The appellant was able to make a 
fist and close his hand without any difficulty.  There did 
not seem to be any limitation of motion or any loss of 
function by the scar.  Wrist dorsiflexion was from zero to 60 
degrees, bilaterally, palmar flexion was from zero to 70 
degrees, bilaterally, radial deviation was from zero to 20 
degrees, bilaterally, and palmar deviation was from zero to 
30 degrees, bilaterally.  The examiner reported that the 
range of motion was normal.  The appellant had some sensory 
changes in the 4th and 5th fingers of the right hand, 
especially the distal sections of the fingers which suggested 
peripheral neuropathy, clinically.  Monofilament testing of 
the 4th and 5th fingers showed that the appellant had some 
difficulty discerning the touch, especially the tip of the 
4th and 5th fingers.  The diagnoses were residual three-inch 
laceration of the right hand, palmar surface, which was 
nontender to palpation; and complaint of numbness and 
tingling of the 4th and 5th finger of the right hand.  The 
examiner stated that according to the appellant, although he 
did not have any discomfort in the right hand or wrist upon 
the current physical examination, he noticed after repetitive 
action, he would have some slight discomfort (on a scale from 
one to 10, the discomfort was a two or a three) on opening 
and closing his fist several times.  The appellant also 
stated that when he held his fist tightly, he had some 
discomfort in the right hand.  He further indicated that he 
had right hand stiffness at times, and that prolonged use may 
cause pain.      

In April 2005, the examiner from the appellant's January 2005 
VA examination provided an addendum to the January 2005 VA 
examination report.  In the addendum, the examiner noted that 
the appellant's healed laceration of the right hand measured 
three to three and a half inches, palmar surface.  The 
examiner opined that the peripheral neuropathy of the 
appellant's 4th and 5th fingers of the right hand was "at 
least as likely as not" due to the service-connected 
laceration of the right hand.  

By a May 2005 rating, the RO, based on the January 2005 VA 
examination report and the April 2005 addendum, granted 
service connection for peripheral neuropathy of the 
appellant's 4th and 5th fingers of the right hand, as 
secondary to the service-connected healed laceration of the 
right hand.  At that time, the RO assigned a 20 percent 
disability rating, effective from February 28, 2002, for the 
appellant's service-connected peripheral neuropathy of the 
4th and 5th fingers.  

III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2004).

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although VA is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

As previously stated, the appellant's service-connected 
healed laceration of the right hand has been assigned a 
noncompensable disability rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  In this regard, by regulatory 
amendment effective August 30, 2002, substantive changes were 
made to the schedular criteria for evaluating the skin.  
Compare 38 C.F.R. § 4.118 (2002), with 38 C.F.R. § 4.118 
(2004).  As the appellant's appeal was pending at the time 
the applicable regulations were amended, the appellant is 
entitled to consideration under the old criteria, and under 
the new regulations.  However, as the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the appellant is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  38 U.S.C.A. § 5110(g)(West 2002) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue); see also Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997).

The appellant was provided with notice of the change in the 
rating criteria in a May 2005 supplemental statement of the 
case, and was given the opportunity to provide additional 
evidence or argument on the issue on appeal.  The evidence of 
record is negative for a response from the appellant.  
Therefore, in light of the above, the Board finds that there 
is no prejudice to the appellant in the Board's adjudication 
of the claim under both sets of criteria.  

To summarize, the appellant contends that the current rating 
is not high enough to compensate for the disability that his 
scar of the right hand causes him.  He states that he has 
stiffness in the right hand due to the service-connected 
scar.  In addition, the appellant maintains that prolonged 
use of the right hand causes pain in his right hand, and that 
he has grip limitations.  The appellant has submitted lay 
statements from his mother and brother in support of his 
contentions.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Under the former criteria of Diagnostic Code 7805, scars were 
rated on the limitation of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2002).  Additionally, under 
Diagnostic Code 7803, superficial scars that were poorly 
nourished, with repeated ulceration, warranted a 10 percent 
disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002).  Under Diagnostic Code 7804, superficial scars that 
were tender and painful on objective demonstration warranted 
a 10 percent disability rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).

In the appellant's case, a compensable rating is not 
warranted under the old criteria for the appellant's service-
connected scar of the right hand.  In this regard, there is 
no medical evidence of record showing that the appellant's 
scar of the right hand has produced functional impairment.  
In the appellant's May 2002 VA examination, there was no 
significant limitation of function or significant limitation 
of motion as a result of the scar.  As such, a compensable 
rating under the former criteria for Diagnostic Code 7805 is 
not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002).  

The Board also finds that a compensable rating under the 
former criteria for Diagnostic Code 7803 is not warranted as 
the medical evidence of record does not show that the 
appellant's scar of the right hand is poorly nourished, with 
repeated ulceration.  In this regard, in the appellant's May 
2002 VA examination, although it was noted that the color of 
the appellant's scar of the right hand was slightly lighter 
than the surrounding area, it was also reported that there 
was no disfigurement and that there was no ulceration or 
breakdown of the skin.  In addition, there was no elevation 
or depression of the scar, and there was no inflammation or 
edema of the scar area.  Accordingly, a compensable rating 
under the former criteria for Diagnostic Code 7803 is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).

In addition, the Board finds that a compensable rating under 
the former criteria for Diagnostic Code 7804 is also not 
warranted as the medical evidence of record does not indicate 
that the appellant's scar of the right hand itself is tender 
and painful upon objective demonstration.  In this regard, in 
the appellant's May 2002 VA examination, upon physical 
examination of the appellant's scar of the right hand, it was 
nontender to palpation.  Moreover, there is no medical 
evidence of record specifically showing that the scar of the 
right hand itself is painful.  Furthermore, although the 
medical evidence of record reflects that the appellant has 
numbness in the 4th and 5th fingers of the right hand, the 
appellant has received a separate disability rating for 
peripheral neuropathy of his 4th and 5th fingers of the right 
hand.  Therefore, in light of the above, a compensable rating 
under the former criteria of Diagnostic Code 7804 is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).     

Under the revised criteria for Diagnostic Code 7805, the 
criteria are essentially the same as the former criteria for 
Diagnostic Code 7805 as scars may be rated on the limitation 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2004).  Under the revised criteria for Diagnostic Code 
7803, superficial, unstable scars warrant a 10 percent 
evaluation.  An unstable scar is one where there is frequent 
loss of skin over the scar.  A superficial scar is not one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7803 (2004).  Under the revised 
criteria for Diagnostic Code 7804, superficial scars, that 
are painful on examination warrant a 10 percent disability 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).

The Board also notes that effective August 30, 2002, for 
scars, other than head, face, or neck scars, that are deep or 
cause limited motion are ratable under Diagnostic Code 7801.  
Where there is evidence of a scar area or areas exceeding 6 
square inches (39 sq. cm.), a 10 percent evaluation will be 
assigned.  A 20 percent evaluation is warranted where there 
is evidence of a scar area or areas exceeding 12 square 
inches (77 sq. cm.). A 30 percent evaluation is warranted 
where there is evidence of a scar area or areas exceeding 72 
square inches (465 sq. cm.).  A 40 percent evaluation for 
area or areas exceeding 144 square inches (929 sq. cm.) is 
assignable.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2004).  
A deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) 
(2004).

The Board further notes that under the new rating criteria, 
scars, other than the head, face, or neck, that are 
superficial and that do not cause limited motion that are of 
an area or areas of 144 square inches (929 square 
centimeters) or greater warrant a 10 percent disability 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2004).  


Similarly, a compensable rating for the appellant's healed 
laceration of the right hand is not warranted under the new 
criteria.  A compensable rating is not warranted under the 
revised criteria for Diagnostic Code 7801 because there is no 
indication that the appellant's scar of the right hand is 
deep or causes limited motion and affects an area exceeding 
six square inches.  Additionally, a compensable rating is not 
warranted under the revised criteria for Diagnostic Code 7805 
because there is no indication that the appellant's scar of 
the right hand causes limited function of the right hand.  In 
this regard, the January 2005 VA examination, and the April 
2005 addendum to the appellant's January 2005 VA examination 
report, show the measurements of the appellant's scar of the 
right hand have ranged from three inches to three and a half 
inches.  Thus, even at it's greatest length of three and a 
half inches, the appellant's scar of the right hand does not 
affect an area exceeding six inches.  In addition, in the 
appellant's January 2005 VA examination, although the 
examiner stated that the right hand grip seemed to be 
slightly less than the left hand, the examiner also reported 
that the appellant was able to make a fist and close his hand 
without any difficulty, and that there did not seem to be any 
limitation of motion or any loss of function by the scar.  
Moreover, the examiner specifically noted that range of 
motion was normal.  Thus, although the appellant states that 
he has stiffness in his right hand due to the right hand 
scar, and that prolonged use of the right hand causes some 
discomfort, there is no medical evidence of record showing 
that the healed laceration of the right hand has itself 
caused functional limitations.  Moreover, there is also no 
medical evidence of record reflecting that the appellant's 
scar is deep.  Therefore, in light of the above, a 
compensable rating under Diagnostic Codes 7801 7805 is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7805 
(2004).

Moreover, a compensable rating is not warranted under the new 
criteria for Diagnostic Code 7802 as there is no indication 
that the appellant's scar of the right hand is of an area or 
areas of 144 square inches or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2004).  The appellant is also not 
entitled to a compensable rating for his healed laceration of 
the right hand under the revised criteria for Diagnostic 
Codes 7803 and 7804 as there is no indication that the scar 
of the right hand is unstable or painful on examination.  The 
appellant's most recent VA examination, dated in January 
2005, upon physical examination of the appellant's scar of 
the right hand, there was no pain in the scar area.  The 
appellant indicated that prolonged use of the right hand 
causes right hand pain; however, in the appellant's January 
2003 videoconference hearing, in response to the question as 
to whether the appellant's scar would hurt if he pressed on 
the area of the scar, the appellant responded "no."  

In short, the preponderance of the evidence is against the 
claim for a compensable rating whether viewed under old or 
new rating criteria.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Given the nature of the appellant's service-
connected scar of the right hand, interference with his 
employment is to be expected.  Nevertheless, the record does 
not reflect frequent periods of hospitalization because of 
the service-connected disability, nor interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards.  The Board recognizes that the 
appellant has indicated that he has grasping limitations, and 
that as such, he was having problems working as a janitor.  
However, the schedular rating criteria are designed to take 
such factors into account.  In addition, by the January 2005 
VA examination report, the examiner noted that the appellant 
had worked as a janitor for the last 20 years and had not 
missed any work because of his residual hand laceration and 
scar.  Thus, in the appellant's case, there is no indication 
that his healed laceration of the right hand is so unusually 
debilitating as to warrant a referral of his case for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  
Accordingly, the Board concludes that the RO's action in not 
referring the case for extraschedular consideration was 
consistent with the evidentiary record.


ORDER

Entitlement to a compensable rating for a healed laceration 
of the right hand is denied.  



REMAND

As previously stated, by a May 2005 rating, the RO granted 
service connection for peripheral neuropathy of the 
appellant's 4th and 5th fingers of the right hand, as 
secondary to the service-connected healed laceration of the 
right hand.  At that time, the RO assigned a 20 percent 
disability rating, effective from February 28, 2002, for the 
appellant's service-connected peripheral neuropathy of the 
4th and 5th fingers. 

In an Informal Brief, submitted by the appellant's 
representative, the American Legion, in August 2005, the 
appellant's representative discussed the issue of entitlement 
to an initial evaluation in excess of 20 percent for 
peripheral neuropathy of the 4th and 5th fingers of the right 
hand, and essentially expressed disagreement with the 20 
percent evaluation assigned to the service-connected 
peripheral neuropathy of the 4th and 5th fingers.  

VA regulations provide that any written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a notice of disagreement (NOD); no special 
wording is required.  See 38 C.F.R. § 20.201 (2004); see also 
Tomlin v. Brown, 5 Vet. App. 355 (1993).

With respect to the place of filing of a NOD, VA regulations 
state that a NOD must be filed with the VA office from which 
the claimant received notice of the determination being 
appealed (that is, the RO) unless notice has been received 
that the applicable VA records have been transferred to 
another VA office.  See 38 C.F.R. § 20.300 (2004).  In this 
case, the appellant was notified by letter from the RO dated 
July 21, 2005, that his VA records were being transferred to 
the Board.  Therefore, under the circumstances here presented 
the NOD was filed in the proper VA office.  Accordingly, the 
Board finds that the August 2005 Informal Brief can be 
construed as a timely NOD as to the disability evaluation 
assigned in May 2005 for the service-connected peripheral 
neuropathy of the 4th and 5th fingers of the right hand.  

The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Although 
the RO issued a supplemental statement of the case as to this 
issue in May 2005, this was not in response to the receipt of 
a notice of disagreement.  See 38 C.F.R. § 19.26 (2004).  The 
RO has not yet issued a statement of the case as to the issue 
of entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy of the 4th and 5th fingers 
of the right hand.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the United States Court of Appeals for Veterans 
Claims held that in circumstances where a notice of 
disagreement is filed, but a statement of the case has not 
been issued, the Board must remand the claim to direct that a 
statement of the case be issued.

Accordingly, this case is remanded to the RO for the 
following actions:

The RO should issue a statement of the 
case to the appellant and his 
representative that addresses the issue 
of entitlement to an initial evaluation 
in excess of 20 percent for peripheral 
neuropathy of the 4th and 5th fingers of 
the right hand.  The appellant and his 
representative are reminded that to vest 
the Board with jurisdiction over this 
issue, a timely substantive appeal to the 
May 2005 rating decision must be filed.  
38 C.F.R. § 20.202 (2004).  If the 
appellant perfects the appeal as to the 
aforementioned issue, the case should be 
returned to the Board for appellate 
review.  38 C.F.R. §§ 20.202, 20.302 
(2004).

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


